Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 06-1166

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                          MITCHELL MCGUIRE,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

         [Hon. Gene Carter, Senior U.S. District Judge]


                                  Before

                       Boudin, Chief Judge,
              Torruella and Howard, Circuit Judges.



     Sally A. Morris on brief for appellant.
     Margaret D. McGaughey, Appellate Chief, and Paula D. Silsby,
United States Attorney, on brief for appellee



                             June 28, 2006
               Per Curiam.     Mitchell McGuire, who was convicted after a

jury trial of conspiring to possess and possessing more than five

grams of crack cocaine with intent to distribute, appeals from his

resentencing under United States v. Booker, 543 U.S. 220 (2005),

after remand by the Supreme Court and this court for that purpose.1

For   the     reasons    discussed     below,   we    affirm    the    new,      reduced

sentence.

               Originally, pre-Booker, the district court had imposed a

360-month (30-year) sentence, the bottom of the then-mandatory

guidelines range.         That range resulted primarily from McGuire's

status as a career offender under section 4B1.1 of the guidelines.

On remand, the parties stipulated that McGuire qualifies as a

career offender, that the resulting guidelines sentencing range is

360 months to life, and that the sole issue before the district

court on remand was "whether there exists any reason why a lower

sentence should be imposed in light of Booker."                  At resentencing,

after       hearing   arguments   of    counsel      and    engaging   in     extended

colloquies with McGuire's brother, father, and mother and with

McGuire       himself,   the   district    court      was    persuaded      to    reduce

McGuire's sentence by 60 months to 300 months (25 years).                           The




        1
      The salient facts of the underlying offense are described in
this court's opinion affirming McGuire's conviction and his
sentence, pre-Booker. United States v. McGuire, 389 F.3d 225, 227-
28 (1st Cir. 2004), vacated, 544 U.S. 946 (2005).

                                         -2-
court explained, at length, its reasons for imposing that sentence

in light of the factors set forth in 18 U.S.C. § 3553(a).

             In the present appeal, McGuire argues that the new

sentence is unreasonably high.            Specifically, he contends that the

career      offender      guideline,      on    which     the     district   court

substantially relied, overstates the seriousness of his criminal

record, has a disproportionate impact on African-American males

like McGuire, and does not reduce recidivism.                 He also argues that

the disparity in sentencing between crack and powder cocaine

offenses is unwarranted, and that the sentence does not adequately

reflect his post-conviction rehabilitation.

             Of those arguments, only the first and last relate

specifically to McGuire's individual circumstances.                 The remainder

are policy arguments against the career offender guideline and the

crack/cocaine differential, which are appropriately addressed to

Congress, not to the courts.            United States v. Caraballo, 447 F.3d

26, 27 (1st Cir. 2006) (career offender guideline); United States

v.   Pho,    433   F.3d    53,    63-65    (1st    Cir.   2006)    (crack/cocaine

differential).       Although the length of McGuire's new sentence is

still driven primarily by the guidelines, that is appropriate

since, as the district court recognized, despite Booker, the

guidelines     continue      to    be     "an     important     consideration   in

sentencing."       United States v. Jiménez-Beltre, 440 F.3d 514, 518

(1st Cir. 2006) (en banc).


                                          -3-
          As to McGuire's criminal record, which the district court

reviewed in full detail, we infer that the district court was

persuaded by the government's argument that McGuire's criminal

record is "nothing short of abysmal."          Although the court agreed

with McGuire that his sentence should not be increased based on a

series of arrests that did not culminate in convictions, the court

permissibly   considered     those   matters   in   determining   McGuire's

attitude, capacity for rehabilitation, and absence of remorse for

his prior criminal conduct.

          The   court   also   expressly     considered     McGuire's   post-

conviction    change   of   attitude   and   desire   for   rehabilitation.

Although the court was skeptical that McGuire had really changed,

it was persuaded by his arguments and those of his counsel and

family members that sentencing a 30-year-old man to a 30-year

prison term might "cause the creation of hopelessness that will

endure for life."       For that reason--and demonstrating that the

court had considered McGuire's arguments in light of the statutory

factors, rather than rotely reimposing the original sentence--the

court imposed a reduced sentence of 25 years.

          In explaining its reasons for doing so, the court applied

the relevant statutory factors to the facts of this case.                 In

particular, the court explained that the sentence was "sufficient

to provide . . . just punishment for very serious dishonorable

course of conduct, not only in distributing drugs which ruins


                                     -4-
lives, but in acts of violence . . ., inflicting suffering and

mental fear as well as physical abuse upon innocent people."                See

18 U.S.C. § 3553(a)(2)(A).          The court also expressly considered

McGuire's    family    background     and    prior    record,   18     U.S.C.   §

3553(a)(1); the need for deterrence, both specific and general, 18

U.S.C. § 3553(a)(2)(B); and the need to protect the public, 18

U.S.C. § 3553(a)(2)(C). In sum, the court concluded that a 25-year

sentence "is a most fair, just, honorable sentence in the present

circumstances of this case."        Finding that reasoning plausible and

supported   by   the   record   and    finding       the   resulting    sentence

defensible, we defer to the district court's on-the-scene judgment.

Jiménez-Beltre, 440 F.3d at 519.            Such deference is particularly

appropriate here, given the judge's intimate familiarity with the

underlying facts, acquired by presiding over McGuire's trial and

two sentencing proceedings.

            Accordingly, the sentence is summarily affirmed. See 1st

Cir. R. 27(c).




                                      -5-